


EXHIBIT 10.7.1

INDEMNIFICATION AGREEMENT

     This INDEMNIFICATION AGREEMENT made and entered into this ___ day of
________, 2003, by and between Building Materials Holding Corporation, a
Delaware corporation (the “Company”), and _________ (the “Indemnitee”);

     WHEREAS, there is a general awareness that competent and experienced
persons are becoming more reluctant to serve as directors or officers of a
corporation unless they are protected by comprehensive insurance and
indemnification, especially since shareholder and derivative suits against
public-held corporations, their directors and officers for decisions and action
in the scope of their duties have increased in number in recent years for
damages in amounts that have no reasonable relationship to the compensation
received by such directors and officers from the corporation; and

     WHEREAS, the Company has adopted provisions in its Certificate of
Incorporation and By-laws providing for indemnification of its officers and
directors to the fullest extent permitted by applicable law, and the Company
wishes to clarify the rights and obligations of the Company and the Indemnitee
with respect to indemnification; and

     WHEREAS, Section 145 of the General Corporation Law of the State of
Delaware, which sets forth certain provisions relating to the mandatory and
permissive indemnification of officers and directors (among others) of a
Delaware corporation by such corporation is specifically not exclusive of other
rights to which those indemnified thereunder may be entitled under any charter,
by-law, agreement, vote of stockholders or disinterested directors or otherwise,
and thus does not by itself limit the extent to which the Company may indemnify
persons serving as its officers and directors (among others); and

     WHEREAS, in order to induce and encourage highly experienced and capable
persons such as the Indemnitee to serve and continue to serve as directors of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined, after due consideration and investigation of the terms and
provisions of this Agreement and the various other options available to the
Company and the Indemnitee in lieu hereof, that the following Agreement is not
only reasonable and prudent but necessary to promote and ensure the best
interests of the Company and its stockholders; and

     WHEREAS, the Company desires to have the Indemnitee continue to serve as a
director of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee’s acting in good faith in


33

--------------------------------------------------------------------------------



the performance of Indemnitee’s duty to the Company; and the Indemnitee desires
to continue so to serve the Company, provided, and on the express condition,
that Indemnitee is furnished with the indemnity set forth hereinafter;

     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:

     SECTION 1. Service by the Indemnitee. The Indemnitee will serve and/or
continue to serve as a director of the Company faithfully and to the best of
Indemnitee’s ability so long as Indemnitee is duly elected or qualified in
accordance with the provisions of the By-laws of the Company or until such time
as Indemnitee is removed as permitted by law or Indemnitee tenders a resignation
in writing. The Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or other obligation
imposed by operation of law). If Indemnitee shall serve in any other capacity
with respect to the Company, nothing in this Agreement shall confer upon the
Indemnitee the right to continue in the employ of the Company or affect the
right of the Company to terminate the Indemnitee’s employment at any time in the
sole discretion of the Company, with or without cause.

     SECTION 2. Maintenance of D&O Insurance.


(a) The Company hereby represents and warrants that Exhibit A accurately lists
the policies of directors’ and officers’ liability insurance purchased by the
Company that such policies are in full force and effect, and that all premiums
for such policies have been fully paid for the full term of such policies.


(b) The Company hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as a director of the Company and thereafter so long as
the Indemnitee shall be subject to any possible claim or Proceeding (defined
below), by reason of the fact that the Indemnitee was a director of the Company
and/or in any other capacity with respect to the Company, the Company shall
maintain the D&O Insurance (defined below) in full force and effect.


(c) In each policy of D&O Insurance, the Indemnitee shall be named as an insured
in such a manner as to provide the Indemnitee the same rights and benefits,
subject to the same limitations, as are accorded to the Company’s directors and
officers most favorably insured by such policy.


     SECTION 3. Indemnification. The Company shall indemnify the Indemnitee to
the fullest extent permitted by applicable law in effect on the date hereof or
as such laws may from time to time be amended (but in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than were permitted prior to the amendment).
Without diminishing the scope of the indemnification provided by this Section 3,
the rights of indemnification of the Indemnitee provided hereunder shall include
but shall not be limited to those rights hereinafter set forth, except that no
indemnification shall be paid to the Indemnitee:


(a) on account of any Proceeding in which judgment is rendered against the
Indemnitee for an accounting of profits made from the purchase or sale by the


34

--------------------------------------------------------------------------------



  Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law;


(b) on account of the Indemnitee’s conduct which is finally adjudged to have
been knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct;


(c) to the extent expressly prohibited by applicable law;


(d) for which payment is actually made to the Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement, except in respect of any indemnity exceeding the payment
under such insurance, clause, by-law or agreement; or


(e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and the Indemnitee have been advised that the Securities and
Exchange Commission believes that (i) indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable and (ii) claims for indemnification should be submitted to the
appropriate court for adjudication).


     SECTION 4. Action or Proceedings Other than an Action by or in the Right of
the Company. Except as limited by Section 3 above, the Indemnitee shall be
entitled to the indemnification rights provided in this Section if Indemnitee is
a party or is threatened to be made a party to any Proceeding (other than an
action by or in the name of the Company) by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
or fiduciary of any other entity, including, but not limited to, another
corporation, limited liability company, partnership, joint venture or trust, or
by reason of anything done or not done by Indemnitee in any such capacity,
including, but not limited to, the filing of written statements or
certifications regarding the accuracy of reports or statements filed by the
Company with the Securities and Exchange Commission. Pursuant to this Section,
the Indemnitee shall be indemnified against all costs, judgments, penalties,
fines, liabilities, amounts paid in settlement by or on behalf of Indemnitee and
Expenses (defined below) actually and reasonably incurred by Indemnitee in
connection with such Proceeding, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.

     SECTION 5. Indemnity in Proceedings by or in the Name of the Company.
Except as limited by Section 3 above, the Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding brought by or in the name
of the Company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent or fiduciary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of another entity, including, but not
limited to, another corporation, limited


35

--------------------------------------------------------------------------------



liability company partnership, joint venture or trust, or by reason of anything
done or not done by Indemnitee in any such capacity. Pursuant to this Section,
the Indemnitee shall be indemnified against all costs, judgments, penalties,
fines, liabilities, amounts paid in settlement by or on behalf of Indemnitee and
Expenses actually and reasonably incurred by Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that no such indemnification shall be made in
respect of any claim, issue, or matter as to which applicable law expressly
prohibits such indemnification by reason of any adjudication of liability of the
Indemnitee to the Company, unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly entitled to indemnity for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.

     SECTION 6. Indemnification for Costs, Charges and Expenses of Successful
Party. Notwithstanding the other provisions of this Agreement, to the extent
that the Indemnitee has served as a witness on behalf of the Company or has been
successful, on the merits or otherwise, in whole or in part, in defense of any
Proceeding referred to in Sections 4 and 5, or in defense of any claim, issue or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined that the Indemnitee is
otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
in connection therewith.

     SECTION 7. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the costs, judgments, penalties, fines, liabilities or Expenses
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, appeal or settlement of a Proceeding described in
Section 4 or 5, but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion of such
costs, judgments, penalties, fines, liabilities and Expenses actually and
reasonably incurred by Indemnitee to which the Indemnitee is entitled.

     SECTION 8. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law, Indemnitee shall be entitled to indemnification against all Expenses
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee’s
behalf if Indemnitee appears as a witness or otherwise incurs legal expenses as
a result of or related to Indemnitee’s service as a director or officer of the
Company, in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which Indemnitee neither is, nor
is threatened to be made, a party.

     SECTION 9. Determination of Entitlement to Indemnification. Upon written
request by the Indemnitee for indemnification pursuant to Section 4, 5, 6 or 7,
the entitlement of the Indemnitee to indemnification pursuant to the terms of
this Agreement shall be determined by the following person or persons who shall
be empowered to make such determination: (a) the Board of Directors of the
Company by a majority vote of Disinterested Directors (defined


36

--------------------------------------------------------------------------------



below), whether or not such majority constitutes a quorum; (b) a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such majority constitutes a quorum or (c) if the Board of Directors by
the majority vote of Disinterested Directors so directs or if there are no
Disinterested Directors, by Independent Counsel (defined below) in a written
opinion to the Board of Directors, a copy of which shall be delivered to the
Indemnitee. Such Independent Counsel shall be selected by the Board of Directors
and approved by the Indemnitee. Upon failure of the Board so to select such
Independent Counsel or upon failure of the Indemnitee so to approve, such
Independent Counsel shall be selected upon application of Indemnitee by the
Chancellor of the State of Delaware or such other person as the Chancellor shall
designate to make such selection. Such determination of entitlement to
indemnification shall be made not later than 30 calendar days after receipt by
the Company of a written request for indemnification. Such request shall include
documentation or information which is necessary for such determination and which
is reasonably available to the Indemnitee. Any Expenses incurred by the
Indemnitee in connection with Indemnitee’s request for indemnification
hereunder, under any other agreement, any provision of the Company’s Bylaws or
any directors’and officers’liability insurance, shall be borne by the Company.
The Company hereby indemnifies Indemnitee for any such Expense and agrees to
hold the Indemnitee harmless therefrom irrespective of the outcome of the
determination of the Indemnitee’s entitlement to indemnification. If the person
making such determination shall determine that the Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such partial indemnification among such
claims, issues or matters.

     SECTION 9. Presumptions and Effect of Certain Proceedings. The Secretary of
the Company shall, promptly upon receipt of the Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 that the
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making of any determination contrary to such presumption. If the person or
persons so empowered to make such determination shall have failed to make the
requested indemnification within 30 calendar days after receipt by the Company
of such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to such indemnification, absent actual and material fraud in the
request for indemnification. The termination of any Proceeding described in
Section 4 or 5 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that the Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal Proceeding, that the Indemnitee
had reasonable cause to believe that Indemnitee’s conduct was unlawful; or (b)
otherwise adversely affect the rights of the Indemnitee to indemnification
except as may be provided herein.

     SECTION 10. Advancement of Expenses. All Expenses incurred by the
Indemnitee shall be paid by the Company in advance of the final disposition of
such Proceeding at the request of the Indemnitee within twenty calendar days
after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances from time to time. The
Indemnitee’s entitlement to such Expenses shall include those incurred in
connection


37

--------------------------------------------------------------------------------



with any Proceeding by the Indemnitee seeking an adjudication or award in
arbitration pursuant to this Agreement. Such statement or statements shall
reasonably evidence the expenses and costs incurred by Indemnitee in connection
therewith and shall include or be accompanied by an undertaking by or on behalf
of the Indemnitee to repay such amount if it is ultimately determined (after all
appeals) by a court of competent jurisdiction that the Indemnitee is not
entitled to be indemnified against such Expenses by the Company as provided by
this Agreement or otherwise. Indemnitee’s undertaking to repay any such amounts
is not required to be secured.

     SECTION 11. Remedies of the Indemnitee in Cases of Determination not to
Indemnify or to Advance Expenses. In the event that a determination is made that
the Indemnitee is not entitled to indemnification hereunder or if payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Sections 8 and 9, or if Expenses are not advanced pursuant to
Section 10, the Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware or any other court of competent
jurisdiction of Indemnitee’s entitlement to such indemnification or advance.
Alternatively, the Indemnitee at Indemnitee’s option may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within sixty days
following the filing of the demand for arbitration. The Company shall not oppose
the Indemnitee’s right to seek any such adjudication or award in arbitration or
any other claim. Such judicial proceeding or arbitration shall be made de novo
and the Indemnitee shall not be prejudiced by reason of a determination (if so
made) pursuant to Sections 8 or 9 that Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 8 or 9 that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all Expenses actually and
reasonably incurred by the Indemnitee in connection with such adjudication or
award in arbitration (including, but not limited to, any appellate Proceedings).

     SECTION 12. Notification and Defense of Claim. Promptly after receipt by
the Indemnitee of notice of any Proceeding, the Indemnitee will, if a claim in
respect thereof is to be made against the Company under this Agreement, notify
the Company in writing of the commencement thereof; but the omission so to
notify the Company will not relieve it from any liability that it may have to
the Indemnitee. Notwithstanding any other provision of this Agreement, with
respect to any such Proceeding as to which the Indemnitee notifies the Company:


  (a) The Company will be entitled to participate therein at its own expense;
and


(b) Except as otherwise provided in this Section 13(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to the Indemnitee


38

--------------------------------------------------------------------------------



  under this Agreement for any Expenses subsequently incurred by the Indemnitee
in connection with the defense thereof other than costs of investigation or as
otherwise provided below. The Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless (i) the employment of
counsel by the Indemnitee has been authorized by the Company, (ii) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such action or (iii) the Company shall not in fact have employed counsel to
assume the defense of the action, in each of which cases the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which the Indemnitee shall have made the
conclusion provided for in (ii) above.


(c) If the Company ha assumed the defense of the Proceeding, the Company shall
not be liable to indemnify the Indemnitee under this Agreement for any amounts
paid in settlement of any Proceeding effected without its written consent. The
Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to the Indemnitee
without the Indemnitee’s written consent. Neither the Company nor the Indemnitee
will unreasonably withhold its consent to any proposed settlement.


     SECTION 14. Other Rights to Indemnification. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may now or in the future be entitled
under any provision of the By-laws or the Certificate of Incorporation of the
Company, vote of stockholders or Disinterested Directors, provision of law,
agreement or otherwise.

     SECTION 15. Expenses to Enforce Agreement. In the event that the Indemnitee
is subject to or intervenes in any Proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, the Indemnitee, if Indemnitee prevails in whole or in
part in such action, shall be entitled to recover from the Company and shall be
indemnified by the Company against any actual Expenses incurred by Indemnitee.

     SECTION 16. Duration of Agreement. This Agreement shall terminate upon the
later of: (a) ten years after the Indemnitee has ceased to occupy any of the
positions or have any relationships described in Sections 4 and 5; and (b) the
final termination of all pending or threatened Proceedings to which the
Indemnitee may be subject by reason of the fact that Indemnitee is or was a
director, officer, employee, agent or fiduciary of the Company or is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of any other entity, including but not limited to, another
corporation, partnership, joint venture or trust, or by reason of anything done
or not done by Indemnitee in any such capacity. The indemnification provided
under this Agreement shall continue as to the Indemnitee even though Indemnitee
may have ceased to be a director or officer of the Company. This Agreement shall


39

--------------------------------------------------------------------------------



be binding upon the Company and its successors and assigns and shall inure to
the benefit of the Indemnitee and Indemnitee’s spouse, assigns, heirs, devises,
executors, administrators or other legal representatives. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all the business or assets
of the Company, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.

     SECTION 17. Severability. If any provision or provisions of this Agreement
shall be held invalid, illegal or unenforceable for any reason whatsoever, (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that are not themselves invalid, illegal
or unenforceable) shall be construed so as to give effect to the intent manifest
by the provision held invalid, illegal or unenforceable that are not themselves
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent of the parties that the Company provide protection to Indemnitee to
the fullest enforceable extent. This Agreement shall supersede and replace any
prior indemnification agreements entered into by and between the Company and
Indemnitee and any such prior agreements shall be terminated upon execution of
this Agreement.

     SECTION 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced as evidence of the existence of this Agreement.

     SECTION 19. Headings; References; Pronouns. The headings of the Sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to Section numbers are to Sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

     SECTION 20. Definitions. For purposes of this Agreement:


(a) “D&O Insurance” means the directors’ and officers’ liability insurance
issued by the insurers, and having the policy numbers, and amounts set forth on
Exhibit A hereto and any replacement or substitute policies issued by one or
more reputable insurers providing in all respects coverage at least comparable
to and in the same amount as that provided under the policies identified on
Exhibit A.


(b) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.


40

--------------------------------------------------------------------------------



(c) “Expenses” includes, without limitation, expenses of investigations,
judicial or administrative proceedings or appeals, amounts paid in settlement by
or on behalf of Indemnitee, attorneys’ fees, witness fees and expenses, fees and
expenses of accountants and other advisors, retainers and disbursements and
advances thereon, and any expenses of establishing a right to indemnification
hereunder, but shall not include the amount of judgments, fines or penalties
actually levied against Indemnitee.


(d) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or the Indemnitee in any matter material to either such party,
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.


(e) “Proceeding” includes any threatened, pending or completed investigation
(other than internal investigations of the conduct of Company’s employees),
action, suit or proceeding, whether brought in the name of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including, but not limited to, actions, suits or proceedings brought
under and/or predicated upon the Securities Act of 1933, as amended, and/or the
Securities Exchange Act of 1934, as amended, the Sarbanes Oxley Act of 2002,
and/or their respective state counterparts and/or any rule or regulation
promulgated thereunder, in which Indemnitee may be or may have been involved as
a party or otherwise, by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent or fiduciary of
any other entity, including, but not limited to, another corporation,
partnership, joint venture or trust, or by reason of anything done or not done
by Indemnitee in any such capacity, whether or not Indemnitee is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.


     SECTION 21. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.


41

--------------------------------------------------------------------------------



     SECTION 22. Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given and
received (i) if delivered by hand, on the date so delivered, or (ii) if sent by
overnight courier, on the next business day after being so sent, or (iii) if
sent by facsimile, on the day so sent:


     (a) If to the Indemnitee, to: _____________

_____________

_____________



     (b) If to the Company, to: Building Materials Holding Corporation
Four Embarcadero Center, Suite 3250
San Francisco, California 94111
Attn: President
facsimile: (415) 627-9119


or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

     SECTION 23. Governing Law. The parties hereto agree that this Agreement
shall be governed by, construed and enforced in accordance with, the laws of the
State of Delaware.

     SECTION 24. Subrogation. Upon a payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of Indemnitee to recover against any person for such liability, and
Indemnitee shall execute all documents and instruments required and shall take
such other actions as may be necessary to secure such rights, including the
execution of such documents as may be necessary for the Company to bring suit to
enforce such rights.


42

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.


BUILDING MATERIALS HOLDING CORPORATION


By   ______________________________
        Robert E. Mellor, Chairman, President and
        Chief Executive Officer

INDEMNITEE

By   ______________________________




43




EXHIBIT A

Directors’and Officers’Liability Insurance

Primary Policy

Federated Insurance Company (a member of the Chubb Group of Insurance Companies)
Policy No. 8146-0955
Coverage Limits: $15 million

Excess Policies

National Union Fire Insurance Company of Pittsburgh — AIG
Policy No. 5511-62-48
Coverage Limits: $5 million



44

--------------------------------------------------------------------------------
